 634DECISIONS OF NATIONAL LABOR RELATIONS BOARDAmerican Beef Packers,Inc.andAmalgamatedMeat Cutters and Butcher Workmen of NorthAmerica,District 11 and Arthur L. Morgan, LocalNo. 2, Party to the Contract.Cases 17-CA-3679,and 17-CB-633January 9, 1970DECISION AND ORDERBY CHAIRMANMCCULLOCHAND MEMBERSFANNING,BROWN, AND JENKINSOn April 21, 1969, Trial Examiner Ivar H.Peterson issued a Decision in the above-entitledproceedings,finding that Respondents had engagedinandwere engaging in certain unfair laborpracticesallegedinthecomplaintandrecommending that they cease and desist therefromand take certain affirmative action.He also foundthat Respondents had not engaged in certain otherunfair labor practices alleged in the complaint andrecommendeddismissalofthoseallegations.Thereafter Respondent Employer filed with the TrialExamineraMotion for Reconsideration andDismissalrequestingthecorrectionofcertainalleged errors in the Decision and dismissal of thecomplaint.The Trial Examiner transferred theEmployer'sMotion to the National Labor RelationsBoard and, in his letter to the Board enclosing theMotion requested theBoardtoremand theproceeding to him. On May 6, 1969, the Boardissued an Order Granting Request and RemandingProceeding to Trial Examiner. It ordered that thecasesbe remanded to the Trial Examiner "forreconsiderationandpossiblerevisionofhisdecision."The Board further ordered the TrialExaminer to "prepare a supplemental decision,containing any revised findings,conclusions, andrecommendations as he finds are necessary."OnMay 27, 1969, the Trial Examiner, inaccordance with the terms of the remand order,issued his Supplemental Decision,attached hereto,inwhich he reaffirmed the 8(a)(1), (2), (3), and8(b)(1)(A) findings in his original Decision. EachRespondent filed exceptions to the SupplementalDecisionand a supporting brief.The GeneralCounsel and the Charging Party filed answeringbriefs.The Board has reviewed the rulingsof the TrialExaminer made at the hearing and finds that noprejudicial error was committed.The rulings arehereby affirmed. The Board has considered the TrialExaminer'sDecision and Supplemental Decision, theexceptions,the briefs,and the entire record in thesecases, and hereby adopts the findings,conclusions,and recommendationsof the TrialExaminer onlyinsofar as they are consistent herewith.1.The Trial Examiner found that RespondentEmployer violated Section 8(a)(2) and (1) of theNationalLabor Relations Act, as amended, byrecognizing and entering into a collective-bargainingagreement with the Morgan Union prior to the timethat the Union represented an uncoerced majority ofarepresentativenumberoftheanticipatedcomplement of employees in the appropriate unit,and that RespondentMorgan violated Section8(b)(1)(A) by executing the aforesaid contract.Wedo not agree.As found by the TrialExaminer in hisSupplementalDecision,RespondentEmployerrecognizedtheMorganUnionasbargainingrepresentativeof its Omaha plant employees onApril 15, 1968. On that date the Employer had 43employees in the appropriate unit.' At the time ofthehearing,February 26, 1969, the Employeremployed approximately 100 employees in the unitand was operating substantially at capacity.2 Thuson the date of recognition the Employer had in itsemploy approximately 43 percent of the employeecomplement at the time of the hearing. Further, asthe Trial Examiner found, at the time of recognitionthere were 29 job classifications in existence in theunit, and at the time of the hearing there were 53such classifications; or in other words there weremore than 50 percent of normal job classificationson the earlier date.We find, therefore, that whenRespondent Employer accorded recognition to theMorgan Union on April 15, the Employer employedarepresentativenumberoftheanticipatedcomplement of employees in the appropriate unit.3On April 15, the Morgan Union had signedauthorizationcards from 23 employees in theappropriateunit;4thiswas a majority of theemployees in the unit on that date. However, theTrial Examiner found that Summers' solicitations"considered in conjunction with the statements ofadmittedmanagement officials during the earlystagesoforganization,andhisgrossmisrepresentations of the need to sign cards in orderto have insurance coverage,make suspect the entiregroup of Morgan Union designations."'The 43 figure excludes 2 engineers whose status is in dispute.The TrialExaminer excluded them. Theirexclusion is supportedby the terms ofEmployer's collective-bargaining agreement with the MorganUnion whichexcluded engineers.Inmaking his calculations,theTrialExaminer,apparently through inadvertence,used the 33 figure as the number ofemployees in the uniton April 15. The correctfigure is as stated above,43.'The Trial Examiner found that there were Ill employees in theappropriateunitat the time of the hearing and that the normalcomplement is 115. There is insufficient evidentiary supportfor either theI I I or 115 figure.The only testimony as to employee complement at thetime of the hearing was that of Plant Manager Kussman.He testified thatthe kill had expanded from 10-12 cattle onApril 8 to about 750 at thetime of the hearing and that the latter figure was the plant's capacity.Kussman also testified that on the hearing datetheEmployer hadapproximately 100 employees in the unit;there is no testimonythat thisfigure was more or less than normal.'PrincePontiac,Inc.,174NLRBNo 191;Polyurethane ProductsCompany.Inc,168NLRBNo. 20;West Penn Hat &Cap Corp..165NLRB No. 77.'Morgan sought recognition on the basisof 26signed authorizationcards.However,the Trial Examiner excluded three-one as that of anonemployee,and two as engineers.180 NLRB No. 97 AMERICAN BEEF PACKERS, INC.635In determining whether the Morgan Union's cardmajority was tainted by coercion,we are necessarilylimited to considering only representationsmadebefore the Employer recognized the Morgan Unionon April 15; any misrepresentations made after thatdate could not have contributed to the Union'smajority status.During the relevant period, as setforth above,theTrial Examiner found that PlantManager John Stefanich made coercive statementsto employee Thomas Beedle in order to get him tosign an authorization card in behalf of the MorganUnion;and that Carl Summers,who did thesolicitingon behalf of the Morgan Union, madesimilar statements to employees Charles Taliaferroand Don Hoeft as an inducement to sign MorganUnion authorization cards.TheTrialExaminerfoundthatStefanichinterviewed Beedle for employment on April 6 andtold him that he had to sign a union card in order toobtain insurance.Beedle then signed.In making thisfinding,theTrialExaminer creditedBeedle'stestimony to this effect.However, in creditingBeedle the Trial Examiner did not discuss otherevidencewhich casts serious doubts on Beedle'scredibility.Thus,Beedle testified that Stefanichmade the statement to him on April 6 when heappliedforwork.However,Manager Sparkstestifiedwithout contradiction that company recordsshow that Stefanich was not at the Omaha plant onApril 6.Further,Summers and Morgan testifiedthat it was not until April 9 that they decided tosign up employees.And Summers testified that hesigned up all employees,including Beedle, on thefollowing day, April 10.In addition,Beedle testifiedthat he signed an insurance application form at thesame time that he signed a union card.But Morgantestified that he did not contact an insurance agentwith a view to arranging company insurance foremployees untilMay.In view of this unexplainedcountervailingtestimonybearingonBeedle'scredibility and on the basis of the entire record, wefind that the General Counsel has not established byapreponderance of the evidence that Stefanichmade the statements attributed to him by Beedle onor before the latter signed the Morgan Union'sauthorization card.The only other prerecognition statements whichtheTrialExaminer found showed coercion ormisrepresentationswerethosemade by CarlSummers in soliciting signatures to authorizationcards from employees Taliaferro and Hoeft. Hefound,on the basis of Taliaferro's testimony, thatwhen Summers gave Taliaferro a card and the latterasked what the card was for, Summers replied thatitwas a union card and that"you have to sign it inorder to get your insurance taken care of." TheTrial Examiner also found, as testified by Hoeft,that Summers told Hoeft to sign a card"otherwiseyour insurance wouldn'tbe no good."Summers testified that he did not tell anyemployee that he had to sign an authorization cardin order to get insurance.He said that,to "help sellthe union,"he talked to employees about gettingpaid insurance like the employees of the Employer'sOakland plant who were represented by the MorganUnion,and that he showed employees the Oaklandplant contract with its paid insurance benefits. Otheremployees corroborated Summers'testimony that hecarried a copy of the Oakland plant contract as hesolicited them to sign authorization cards.We do not view Summers'statements as beingmaterialmisrepresentations so as to invalidate theauthorization cards signed by employees,as foundby the Trial Examiner.The Board has held unionpromises of wage increases or insurance benefits tobe legitimate campaign propaganda.'We viewSummers'statements to employees about insurancebenefits as in the nature of permissible promises toobtaina future benefit should the Union winrecognition.Accordingly,we find that Summers'statements did not invalidate the authorization cardsobtained by him.As the Morgan Union represented an uncoercedmajority of a representative number of employees atthe time Respondent Employer recognized it asbargaining representative,we find,contrary to theTrial Examiner,that Respondent Employer did not,by recognizing the Morgan Union and entering intoa contract with that Union,violate 8(a)(1), (2), or(3) of the Act; and that the Morgan Union did notviolate8(b)(1)(A) by entering into the aforesaidcontract.2.TheTrialExamineralsofoundthatRespondentEmployerindependentlyviolatedSection 8(a)(1) by Stefanich's statement to Beedleon April 6 discussed above, and by Plant ManagerKussman's statement to employee Dennis Reynoldson September 25, 1968.We have explained above that we do not accepttheTrialExaminer'sfinding that on April 6Stefanich told Beedle that he would have to sign aMorgan Union authorization card in order to obtaininsurance benefits.Accordingly,we do not adopt theTrialExaminer'sfindingofaSection8(a)(1)violation based on this incident.The Trial Examiner also found that on September25,whenReynolds startedworkingfortheEmployer,Kussman told him that the papers he wassupposed to sign were on the desk in the office.Among the papers on the desk was a Morgan Unioncard.Reynolds signed it. He also asked Kussmanwhat it was. Kussman replied,"It is a union card."However,Reynolds also testified that Kussman didnot say that Reynolds had to sign the card.Apparently,the cards were on Kussman'sdesk asthe result of Summers' earlier request to Kussmanfor permission to leave cards on the desk so as tomake them available to employees.The Board hasheld that it is unlawful assistance for an employer to'Krieger-Ragsdale& Company. Inc.159NLRB 490, 497, 499;ShirlingtonSupermarket,Inc.106NLRB 666, 667;TrinitySteelCompany. Inc, 97NLRB 1486, 1487 636DECISIONSOF NATIONALLABOR RELATIONS BOARDfurnish to newly hired employees and ask them tosign union membership cards, as this leads them tobelieve that signing is part of the checking-inprocess and a condition of employment.' But hereKussman did not indicate by word or conduct thatReynolds had to sign the Morgan card or that itwas a condition of employment. Accordingly, wefind that by this incident Respondent Employer didnot violate Section 8(a)(1) of the Act.As we have not adopted the TrialExaminer'sfindingsof violations of the Act, and as noexceptions have been filed to the Trial Examiner'sdismissal of other allegations of the complaint, weshall dismiss the complaint in its entirety.directing that I prepare and serve on the parties "asupplemental decision, containing any revised findings,conclusions, and recommendations" as I found necessary.On May 9 1 issued a notice giving the parties until May19 to file with me such further comments as they desired.All parties have filed with me, within the time required,helpful additional comment.Pursuant to the remand I have reconsidered the caseand hereby set aside my original Decision. Upon theentire record in the case and from my observation of thewitnesses and their demeanor, I make the following-FINDINGS OF FACT1.THE BUSINESSOF THE RESPONDENT EMPLOYERORDERPursuantto Section 10(c) of the National LaborRelationsAct,as amended, the National LaborRelations Boardhereby orders that the complaintherein be, and it hereby is,dismissedin its entirety.'DepartmentStoreFoodCorp ofPennsylvania.172 NLRB No 129,(see cases cited in Trial Examiner'sSupplemental Decision,In.9), enfd417 F.2d 74 (C.A 3)TRIAL EXAMINER'S SUPPLEMENTALDECISIONSTATEMENT OF THE CASEIVAR H.PETERSON,Trial Examiner:Upon charges dulyfiledon September 25, 1968,by Amalgamated MeatCuttersand Butcher Workmen of North America,District11,AFL-CIO,herein called Amalgamated,theGeneralCounsel of the National Labor Relations Board, by theRegional Director for Region 17, on January7,1969,issued a consolidated complaint and notice of hearingagainst the Respondent Employer and the RespondentMorgan,alleging that the former had engaged in unfairlabor practices violative of Section 8(a)(1), (2), and (3) oftheAct and that Respondent Morgan had engaged inunfair labor practices violative of Section 8(b)(1)(A) of theAct.Pursuant to notice,Iheard the case in Omaha,Nebraska,on February26, 27,and 28, 1969. All partieswere represented by counsel and were afforded fullopportunity to participate in the hearing.Briefsfiled byall parties have been carefully considered.On April 21, 1969,1issuedmy original Decisionherein,finding that the Respondent had violated Section8(a)(l), (2), and(3) of the Act.Thereafter, on April 28 theRespondent filed with me a motion for reconsiderationand dismissal,alleging that there were certain errors inmy mathematical calculations which in substantial partwere the bases of my findings.By letter datedApril 29, 1referred the matter to the Board,deeming myself withoutjurisdiction to act on the Respondent's motion by reasonof the provisions of Section 102.45 of the Board's Rulesand the consequent transfer of the case to the Board uponthe issuance of my Decision.Inmy letter,served on theparties, I requested that the case be remanded to me inorder that I might give consideration to the Respondent'smotion.On May 6,the Board issued an Order grantingmy request and remanding the proceeding to me "forreconsideration and possible revision" of my Decision, andThe Respondent Employer, an Iowa corporation, withitsprincipalplaceofbusiness inOakland, Iowa,slaughters, processes, and sells meat and meat products atseveral places of business, including a facility located inOmaha, Nebraska, which is the only plant involved in thisproceeding.During the 12 months preceding issuance ofthe complaint, a representative period, the Respondentsold and shipped meat and meat products directly fromone or more of its places of business to points in Statesother than the State where the products were produced,valued in excess of $50,000. During the same period, theRespondent purchased and received goods and materialsvalued in excess of $50,000 from points outside the stateto which the goods were shipped. The Respondent admits,and I find, that it is engaged in commerce within themeaning of Section 2(6) and (7) of the Act.11.THE UNIONS INVOLVEDArthur L.Morgan,Local No. 2,isalleged to be, theansweradmits,and the parties stipulated,a labororganization within the meaning of Section2(5) of theAct.AmalgamatedMeat Cuttersand ButcherWorkmen ofNorthAmerica,District11,AFL-CIO,isa labororganization within the meaning of Section2(5) of theAct.III.THE UNFAIR LABOR PRACTICESA. Background and IssuesThe complaint alleges that by reason of certain actionof named supervisory employees, which primarily occurredinApril 1968'in solicitingemployees to join RespondentMorgan and to sign dues checkoff authorizations, makingstatements conditioning receipt of insurance benefits byemployees upon their becoming members of and/orsigningduescheckoff authorizations forRespondentMorgan, and by recognizing Respondent Morgan as theexclusive bargaining representative of the employees in anappropriateunittheRespondentEmployer violatedSection 8(a)(2) of the Act. The complaint further allegesthat Section 8(a)(2) and (3) of the Act were violated bysuch recognition and entering into a contract with saidorganization in that Respondent Morgan was not then(April 18) the designated representative for purposes ofcollective bargaining of a representative majority of theemployees in the appropriate unit and that RespondentMorgan did not at that time represent a free and'Unless otherwise indicated all dates refer to the year 1968. AMERICAN BEEF PACKERS, INC.637uncoercedmajority.The complaint, with respect toRespondentMorgan, alleges that he violated Section8(b)(l)(A), by executing, maintaining and enforcing thecontract and by threatening employees that they wouldnot receiveinsurancebenefits if they refused to becomemembers or sign dues checkoff cards.Some time early in the spring of 1968 the RespondentEmployer purchased the Omaha plant of the O'NealCompany, which had been operating a slaughter houseand packing plant at that location. During the last 2 or 3weeks of March a number of Respondent's employeesfrom its Oakland, Iowa, plant were on the premisesengaged in renovation and construction operations.Duringpart of this time O'Neal continued to operate the killingfloor.However, during the approximately 2 weekspreceding April 5 O'Neal engaged in no killing operationsandRespondent'semployees continued to engage inconstruction and renovation operations. The kill floor wasfirstoperated on April 5, a Friday, when some 10 or 12cattlewere slaughtered.Operations began in earnest onthe followingMonday. By the time the present plantmanager,MichaelKussman,arrivedtosuperviseoperations onMay 6 the total production per day wasabout 500 head of cattle, in contrast to some 100 duringthe first week of operations. At the time recognition wasextended to the Morgan Union on April 15, there were 34production and maintenance employees on the roster; atthe time of the hearing there were a total of 104 or l l lsuch employees, and the plant was handling some 700 or800 cattle per day.B.The Independent 8(a)(1) AllegationsThere is no dispute that Thomas Sparks, manager ofthe several plants, John Stefanich and Michael Kussman(the formeracting as managerfrom March 14 to May 6and the latter holding that position subsequent to May 6),and Jack Wade, superintendent, were supervisors withinthemeaning of the Act at all material times. There is,however, substantial dispute as to the status of CarlSummers, the Respondent Employer contending that hewas no more thana utilityor leadman possessing nosupervisory authority until early July when he was madeassistant foreman.We shall firstexamine into the statusof Summers.Summers was originally employed at the Oakland plantas a utility man on the kill floor,having begun hisemployment while that plant was being renovated. Hecontinued at the Oakland plant until the fall of 1967 whenhe quit after having some differences of opinion over therelativemeritsoftheMorganUnionandtheAmalgamated with Superintendent Stefanich. RespondentMorgan sought out Summers in February 1968 and askedhimwhetherhewould like to go back into thepackinghouse business.Specifically,Morgan spoke of thepossibilityof Summers assisting him in organizing theRespondent's Omaha plant, and offered to pay Summers$400 if he weresuccessful.Morgan suggested thatSummers contact Louis Thiede, then in charge ofconstruction operations at the Omaha plant.Summers didso and washired by Thiede.Although Summers testified that he had no authority tohire, fire,or recommend such action or to grant leaves ofabsence or approve tardiness,while he worked as aconstruction worker at the Omaha plant,there is sometestimony to the contrary.ThusHoward Russell, whoworked during the construction period with Summers,testified that in a conversation with Summers as they werepainting Russellasked Summers who was going to be theforeman when killing operations began and Summersstated "he thought he would be." According to Russell,Summers on another occasion stated that Stefanich wouldcome over from the Oakland plant to supervise the killingfloor initially but that thereafter Summers would takeover as kill floor foreman. Russell testified that beforekilling operations began Summers gave him orders tellinghim where he had missed some spots in painting and"directed me to go back up the ladder and get those spots,and that is what I did." On another occasion, accordingtoRussell, he did not show up for work on Saturday;whenhe came in on Monday Summers asked him aboutthis and told him that if he intended to work for theRespondent he would have to be there every day becausethe Respondent would not tolerate tardiness or absences.Russell acknowledged that while he and Summers wereworking on construction Summers worked side by sidewith him and did about the same type of work, and thatno one in managementhad informed him that Summerswas a supervisor.Lloyd Hun, who began working for the Respondent onApril 19, testified that he asked Summers for time off forthe reason that he was sick and Summers "said he ain'tgot enough guys and he was short now and that I couldn'tgo."Hun continued to work and then during his breakperiod he asked Foreman Harvey Ludow for time offbecause ofillness.Ludow expressed doubt that Hun wassick.Hun then returned to the kill floor and again askedSummers who thereupon left for a few moments and cameback and took Hun's place in the production line andinformedHun that he could go home. On anotheroccasion Summers asked Hun what the reason was for ahole in the production line to which Hun responded thathewas doing the best he could. Another employee,Charles Taliaferro, testified that about a week before thekill floor opened he asked Summers what the latter's jobwould be, and Summers responded that "if they can't getnobody else, I will be second foreman." During theconstruction period Taliaferro testified that he was movedfrom job to job by Summers, as well as by ForemanLudowand Plant ManagerStefanich. Taliaferro statedthat Summers directed him in his work. After the killfloor opened, so Taliaferro testified, Summers on occasiontold him to "tighten up and stuff like that." On anotheroccasion Summers reprimanded Tahaferro for cutting toomany hides. Taliaferro also had occasion to discuss hiswages with Summers, claiming that the wages were lessthan they should be. Fred Humpal, an employee, testifiedthat both Foreman Ludow and Summers gave him orders,specificallystatingthatafterthekillfloor openedSummers told him to change from dropping hides todropping bungs. Henry Walker testified that he was takento the kill floor by Ludow and that Summers "showed mehow to do my job." Walker testified that he understoodwhat the job of the utility man was and had observedutilitymen showing other employees how to perform ajob.Teddy Diller testified that during the constructionperiod he did painting and other jobs under the directionof Summers. He further testified that he asked Summersfor time off and received it. He elaborated that on oneoccasion he and Summers were riding to Oakland in anautomobile and he told Summers that he "was kind ofconfused,"being under the impressionthatSummers wasthe assistant foreman;to this Summers replied "I amsupposed to be but nobody knows it but me."Upon analysis I am of the opinion that the evidencetending to show that Summers occupied a supervisory 638DECISIONS OF NATIONAL LABOR RELATIONS BOARDpositionpriortohisbeingformallydesignatedassupervisor in July, fails to establish that fact. During theconstructionperiod, it seems clear, Summers workedalong with other employees and did the same type of jobsthat they did. It may well be that he was moreexperienced than some of these employees and actedsomewhat in the nature of a leadman. However, I do notregard the evidence as establishing that he was vested withor exercised supervisory authority.On the kill floorSummers held the position of utility man, until he becamea foreman in July, which required that he not only be abletoperform the various operations but also show orinstruct other employees in these operations and, to someextent, assist in coordinating operations so that the workmight progress smoothly. I think it fair to say that theevidence sufficiently demonstrates that Summers acted asa conduit for orders from the foreman and highersupervision, and from the standpoint of the employees,beingchief steward,was sought out by them forexplanations of matters such as alleged errors in pay theywere receiving.Also, it seems natural enough that theyshould convey to him a desire to be relieved because ofillness sincehe was one of the utility men who normallywould fill in if permission to leave were granted. Onbalance, I find that Summers was not a supervisor and,accordingly,thatnoallegedunfairlaborpracticeattributable to him can be charged to the Respondentsolely on that basis.'Thomas Beedle testified that he was interviewed byManager Stefanich on April 6 and began work on April 8.During the course of the interview Stefanich, so Beedletestified, stated that "we got a company union down hereand we don't want no troublemakers."' Stefanich also toldBeedle that he had to sign a union card in order to obtaininsurance. Beedle indicated that he did not wish to sign acard but did so, testifying he said "I got six children andif I have to sign the card to get insurance, I will.`4Dennis Reynolds started to work on September 25. Thefirstday that he worked he signed a union card afterhaving been told by Plant Manager Kussman that thepapers he was supposed to sign were in the office on thedesk. In this group of papers was a card for the MorganUnion which Reynolds signed and left on the desk withtheotherpapers.According to Reynolds, he askedKussman what the card was and Kussman replied "it is aunion card." However, Kussman did not direct Reynoldsto sign the card.There is testimony, uncontradicted,that during the early partof AprilSummers solicited and signed employees on company time during workinghours both on the kill floor and in the locker room.In so doing herepresented to the employees that it was necessary to sign a card for theMorgan Union in order to obtain insurance benefits.On the only occasionwhen Summers was observed in this activity in the locker room,Superintendent Thiede reprimanded him and told him that if he werecaught engaging in such activity on company time once more he would befired.'Interestingly enough,as pointed out by counsel for the General Counselinhisbrief,theMorganUnion firstsigned up cards and demandedrecognition on April 10.'Beadle also testified to a conversation he had with President FrankWest in the latter'sofficeabout 2 weeks after he commenced working.Beadle askedWest formore money which West stated he would not grantBeadle asked West how it was that he "had to sign that union card, jointhis union?" To this, Westreplied he intended to "keepAFL-CIO out ofhere."West did not testify.Icredit Beadle.However the complaint did notallege that West committed any unfair labor practices and, in view of thatcircumstance,Ishallmake no adverse 8(axl) findings based upon thistestimonyAlthough the complaint alleged that SuperintendentJack Wade solicited employees to join the Morgan Unionand to sign dues checkoff authorizations, no evidence wasadduced to substantiate this allegation. Accordingly, thecomplaint will be dismissed in this regard.Ifind that by the aforementioned conduct of PlantManager Stefanich and Plant Manager Kussman theRespondent interferedwith,restrainedandcoercedemployees in the exercise of their rights guaranteed inSection 7 of the Act, thereby violating Section 8(a)(1) ofthe Act.'C. Organizationof theMorgan Union at the OmahaPlantArthur L.Morgan launched the Morgan Union in1955.Morgan, a man with some 30 years' experience inthe labormovement, testified at considerable lengthregarding the genesis of his organization. Briefly stated heactsaspresidentof the organization which has nohierarchy, other than himself and stewards at the plantswhere he has representation rights. In all, he representsemployees in 14 locations, including the three plants of theRespondent Employer, namely, at Oakland, Iowa, FortMorgan,Colorado, and the Omaha plant here involved.At each plant where he has representation rights aseparate local is formed and recognized. In some locationshe has achieved representation rights as the result ofBoard-conducted elections.At others, as at the Omahaand other plants of the Respondent Employer, recognitionhas been obtained as a resultof signingup employees.While in the Oakland offices of the RespondentEmployer in connection with some grievances in February,Morgan heard that the Respondent was undertaking topurchase the Omaha plant from the O'Neal Company. Asa result,Morgan approached Summers at his thenemployment and suggested that he obtain employmentwith the Respondent and assist him in organizing theworkers, for which Morgan would pay Summers $400.Summers did obtain employment during the constructionperiod and, as recited above, became the utility man onthe kill when killing operations began. During the eveningof April 9 Morgan and Summers discussed the status ofoperations and concluded that an attempt should be madethefollowingday to sign up employees. Summersproceeded to do that and obtained some 26 signed duescheckoff authorization cards.'On April 10 at approximately noon Morgan received atelephone call from Summers who informed him that hehad succeededin signingup virtually all the employees.Morgan then proceeded to the Omaha plant and met withSummers during the lunch hour. Summers handed'Larry Estestestified that when he startedto work on May 20 he wasgiven an employment application and a union card in theoffice by one ofthe femaleoffice workers.He testified"she laid thecard down with myincome tax forms... [and] said, 'sign this, thisis foryour insurance,' andshe took the cards back."'The checkoff form,which is irrevocable except uponnotice notless than60 nor morethan 75 daysbefore the anniversarydate of the contract,reads as follows:Iauthorize and directyou to check off from mypay union dues andremit same to our labor organization representative,Arthur L.Morgan,and authorize said dues to be spent for wages,expenses,office andclerical;steward expense,rent of halls and other such expenses.Withdrawal of this otherwise irrevocable authorization and membershipmay be [made]by notifying the Companyand union in writing not lessthan sixty days before the anniversarydate of the contract or expirationdate but not more than seventy-fivedays before the anniversary orexpiration date of saidcontract. AMERICAN BEEF PACKERS, INC.639Morgan 26 signed checkoff authorization cards. Morganthen went to the timeclock where he counted 28 cards inthe time rack. He did not, however, check the names onthe authorization cards against the names on the cards inthe time rack. The two then proceeded to the office tocontactPlantManager Sparks. They walked in, andMorgan threw the cards on the table in front of Sparksand told him "I represented a majority of his employees."He asked for recognition but Sparks denied it and orderedhim out of the plant, being "madder than the devil."After leaving Sparks' office Morgan met Summers whowas then returning to work; he told Summers of what hadtranspiredwithSparks.That eveningMorgan andSummers met and discussed how to make anotherapproach to Sparks. Morgan during this conference toldSummers he had sent a telegram to Sparks demandingrecognition.' Copies of the telegram to the regional officewere sent to Sparks and also to Frank West, theRespondent's president.During the meeting with Summers on the evening ofApril 10 Morgan told Summers that he thought theyshouldreturntoSparks'officethefollowingday.Summers agreed but suggested they do so after he hadcompletedwork.At 4:30 on April 11 Morgan andSummers went to Sparks' office where they presentedcertain union proposals respecting a contract and againshowed Sparks the 26 authorization cards. According toMorgan Sparks reacted in a "more violent" fashion thanhe had the previous day, stating "he didn't want anythingto do with the Union or anything else at that time andthat we should get out of his office and leave him alone."Morgan told Sparks that if he did not want to meet he,Morgan, had no further course than to file charges withthe NLRB. Morgan and Summers then left the office andMorgan informed Summers he was going to file chargesand would keep in touch with Summers. Morgan did filechargesthat day bytelegram,a copy of whichhe sent toSparks stating that he had filed the charges "but if hewould care to meet with me the next day or the day after,... I would be happy to meet with him."On April 12 Morgan received a letter from Mr. Tate,counsel for the Respondent, in which Tate declined torecognize the Morgan Union. Later in the day Morganreceived a telephone call from Sparks stating that in viewof the unfair labor practice charges that he had filed theRespondent was drawing up some counterproposals andwould meet with Morgan later. On April 13 Morgan andSparksmet.Sparks toldMorgan that some of theproposals of the Union were outlandish. On April 15Morgan received a telephone call from Attorney Tate,stating that although the Company would recognize theUnionbecauseofthreatsofwalkoutandothercircumstances, that was no indication that it would grantthe demands that had been made. On the morning ofApril 16 Morgan received a letter from Tate statingsubstantially the same as he had stated in the telephonecall of the previous day. On April 16 Sparks called and'The parties stipulated that a telegram was received by the regionaloffice on April I I which on its face indicated that it was sent on April 10at 3:40 p.m. Central StandardTime. Thetext of it is as follows:Pursuant to NLRB Rules and Regulations I am hereby demandingrecognition as the authorized collector of bargaining representative of allproduction and maintenance employees of the American Beef Companyoperators,located atTwenty-fifth and'S; Omaha, Nebraska.We haveover 80 percentof youremployees signed up and if you wish to check orverify the authorization cards or have some neutral party do so,adviseimmediately.In the meantime you should not discriminate because ofunion activities.stated that he would be glad to meet with Morgan on thefollowing day in Omaha and that the Respondent hadsome counterproposals.Morgan and Summers on the evening of April 16discussed the situation and Summers stated that he wishedto attend the meeting with Sparks. At noon on April 17Morgan called Sparks at the Omaha plant and told himthat he wanted to meet with Sparks, along with Summers,after working hours that day. Sparks agreed.After working hours on April 17 Sparks, Morgan andSummers met. They went over the counterproposals andthe Union's proposals and, according to Morgan, "afterabout 2 hours of work, why, we came up with a tentativeagreement." Sparks also agreed to retroactive pay on thecondition that the agreement be signed the following day,April 18.On April 18 Morgan received a telephone call fromSummers, stating that he had been called into the office togo over the contract and that he had taken the contract tosome of the employees in the plant to discuss it with themand these employees wanted certain additional changes tobe made in the agreement. Morgan told Summers that heshouldnot sign the contract unless and until theRespondent agreed to the additional changes. In about 90minutes Summers called and said that he had signed thecontract and that the changes that the employees haddemanded had been made.a On April 19 Morgan receiveda telephone call from Sparks informing him that he hadthe contract which had been signed by Summers and thatMorgan cometo his office at the Oaklandplant and signthe agreement. Morgan did this.As stated above, the first killing operations occurred on-April 5 when 10 or 12 cattle were slaughtered.Beginningon Monday, April 8, killing operations began in earnest.At that time there were approximately 34 production andmaintenance employees while at the time of the hearingthey totaled 104.' The critical question is whether theRespondenthadarepresentativecomplementofemployees when it recognized the Morgan Union andsigned the contract.The governing principles appear to be those set forth bytheBoard inGeneral Extrusion Company, Inc.,121NLRB 1165.10 The Board there stated (at p. 1167):The Board has decided to adopt the rule that acontract does not bar an election if executed (1) beforeany employees had been hired or (2) prior to asubstantial increase in personnel.When the question ofa substantial increase in personnel is in issue, a contractwill bar an election only if at least 30 percent of thecomplement employed at the time of the hearing hadbeen employed at the time the contract was executed,and50 percent of the job classifications in existence atthe time of the hearing were in existence at the time thecontractwas executed.This rule is essentially acodification and restatement of the principles set forthin a number of cases respecting the minimum-size work'ItisSummers' uncontradicted testimony which I accept,that henegotiated the additional changes in the contract with Plant ManagerStefanich who cleared the changes by telephone with Sparks in Summers'presence.'The peak complement,131 employees,appears to have been reached onJuly 26,as shown by the analysis presented in General Counsel's brief."That this was a representation case involving a contract bar issue seemsunimportant In any case substantially the same principles have beenapplied in unfair labor practice cases. See theFruehauf,A. 0 SmithandLianco casescitedinfraMoreover,inPrince Pontiac.Inc.,174 NLRBNo. 191, an unfair labor practice case, the Board applied the principles ofGeneral Extrusion 640DECISIONS OF NATIONAL LABOR RELATIONS BOARDforce and the minimum number of job classificationswhich had to exist at the time the agreement was madebefore it could serve as a bar to a petition.We turn then to an examination of the evidence bearingupon these principles.During the week beginning April 8 the Respondenthired a total of 31 employees in 21 jobclassifications.Duringthe week beginning April 15 the Respondent hired16 employees and, with the employees previously hired,thismade a total of 47 employees in 33 job classifications.However, four of these persons in as many jobclassificationswere hired during that week after thetentative agreement was reached on April 17. As of thetime of the hearing the Respondent had 104 employees in53 job classifications within the bargaining unit, basedupon the testimony of Manager Kussman." On April 15,the day recognition was granted, the Respondent had 33unit employees, or at least 29.7 percent of those employedas of the time of thehearing,on the hypothesis that therewas 111 employees then in the unit.'rAlthough the Board inGeneral Extrusioncomparedemployee complement and job classifications in existenceat the time recognition was extended with the situationobtaining at the time of the hearing, it may well be that,in anappropriate case, the comparison should be made intermsofthenormalcomplement.Applying thishypothesis,which appears to have merit here since theRespondent's operations appeared to be at a low point atthe time of the hearing, it seems fair to say that whenoperationsarenormalabout115employeesarecustomarily employed." On this basis, when recognitionwas granted the Respondent had 29.56 percent of itsnormal complement of employees.A second and essential condition established byGeneralExtrusionis that 50 percent of the job classifications inexistence at the time of the hearing were in existence whenrecognitionwasgranted.As stated above,whenrecognitionwas granted on Monday, April 15, theRespondent employed on that date some 43 employees in29 job classifications, and by the end of that week had 47employees in 33 job classifications. At the time of thehearing, as well as during the months of June throughSeptember, when operations were at a "normal" level,therewere 53 job classifications within the bargainingunit.Comparing the number of job classifications as ofwhen recognition was granted with the number at the timeof the hearing or during "normal" operations, yields apercentage of 54.7, or more than the required percentageunder the rule ofGeneral Extrusion.Although not alleged in the complaint as an elementconstituting a violation of the Act, it is worth noting thatthecheckoff authorizations differ from the checkoffprovision in the agreement. The latter provides that the"Plant Manager Kussman testified there were 104 employees at the timeof the hearing In testifying,Kussman apparently overlooked the nightclean-up employees,six in number,and probably underestimated therendering employees by one.Taking account of these raises the number ofunit employees at the time of the hearing to III. However,an exhibitintroduced in evidence,listingemployees,theirhiringdatesandtermination date,aswell as classifications,would appear to show 96employees on the payroll in October were still employed as of the time ofthe hearing.This seeming discrepancy was not explored."Accepting the 96 figure would place the percentage at the time ofrecognition at 31.25 percent."This figure is derived by averaging the employee complement as ofeachMonday, beginning with June 5(when 101 were employed) andending with September 26 (when 118 were employed),as appears from therearrangement of the employee exhibit contained as an appendix toGeneral Counsel's brief.Company shall deduct from each employee's wages dues"for so long as such authorization shall remain valid andeffective."On the other hand, the checkoff authorizationprovides that it may be revoked only "by notifying theCompany and union in writing not less than sixty daysbefore the anniversary date of the contract or expirationdate but not more than seventy-five days before theanniversary or expiration date of said contract." Theagreement the parties entered into provided that it waseffective for a term of 3 years from April 18 with anautomatic increase on the anniversary date in 1969 and1970. The constitution and bylaws of the Morgan Union,constituting three pages typed, have a provision similar tothat in the dues authorization card. The constitution doesnot fix the amount of dues but, as the record shows,employees were charged $4 per month.The constitution provides that dues income "may bespentbyArthurMorgan as necessary in paying theexpensesand providing the leadership necessary toconduct the affairs of the Union." Morgan testified thathe keeps such money as is left over after paying expenses.One ShirleyMerritt,employedby the RespondentEmployer,worksasMorgan's secretary.For theCompany she takes care of one supply room and alsohandles first aid. She is a member of the bargaining unit,according to Morgan, although she appears to be in anexcluded category. Her work for the Respondent Morganis performed after hours, and the Morgan Union does notpay for her services nor, according to Morgan, doesanyone else.Mrs.Merritt supplies her own typewriter ather home and the Respondent Employer checks off $4 permonth from her salary for duesWhile it may seem somewhat odd, particularly in viewof Plant Manager Sparks' allegedly belligerent attitudewhenMorgan first called on him and demandedrecognition, that the contract should be negotiated in thespace of approximately 2 hours, it would appear that inprincipalpart the contract was patterned after thecontract in existence at the Oakland plant, which had beennegotiated by Attorney Tate representing the RespondentEmployer. The evidence indicates that, where the languageof clauses in the Union's proposal varied from those in thefinaldocument, the counterproposals presented by theRespondent Employer were followed.' ° I am inclined todiscount the asserted belligerence of Sparks as testified byMorgan and Summers. Sparks did not impress me as anindividual given to temper tantrums, but on the contrary,appeared a calm and collected person. Nor is it aninsignificantcircumstance that the dues authorizationcards provided by the Morgan Union were kept in theoffice and made available to applicants for employment tobe filled in at the time they signed their other necessaryforms for employment. Similarly, the freedom with whichSummers, who was designated as chief steward byMorgan, passed among the employees and signed them upall in the course of a morning, and conferred with themon working time regarding contract terms, suggests that afriendly atmosphere prevailed from the outset between theRespondent Employer and the Respondent Morgan anditsrepresentatives.Some time after the contract wasexecuted, and after Summers had become a supervisor,Morgan paid him $400 in two installments. According toMorgan not all the employees were members of hisorganization, a circumstance not required by the terms ofthe collective-bargaining agreement."A careful analysis of the Morgan Union contract proposals and theRespondent-Employer's counterproposals, along with the contract that AMERICAN BEEF PACKERS, INC.641D. Concluding FindingsAs we have seen above, as of the time the Respondentrecognized theMorgan Union on April 15 it employed29.7 percent of the unit complement as of the time of thehearing and 29.56 percent of the average during themonths of June through September. There were inexistenceonApril 15 a total of 54.7 percent of theultimate number of job classifications. Considering onlythese two factors, it is apparent that while it may be saidthat the employee complement at the time recognition wasgrantedwas below 30 percent, the number of jobclassifications exceeded 50 percent of the ultimate number."Thus,on these two criteria alone,whichGeneralExtrusionteaches must co-exist in order that recognitionmustbewithdrawnandanycollective-bargainingrelationshipsetaside,thecomplaint herein is notsupported in respect to unlawful assistance to the MorganUnion.However, Board decisions in this area indicate that it isappropriate to consider whether operations were beingconducted in a normal or typical manner at the criticaldateof recognition,aswellasallother releventcircumstances surrounding the event.Wholly aside fromwhether the purpose in extending recognition wasmotivated by unlawful considerations, it is plain thatwhether a representative complement of employees wasthen employed and whether working conditions werenormalor typical involve in their determination abalancing of the right of these employees at a new facilityimmediately to select their bargaining representative andthepossibility that the number of employees or theconditions under which they work will so change in theforeseeable future that any immediate choice could not bemade on an equitable or knowledgeable basis. Thisbalance can only be made by the Board on objectiveconsiderations and regardless of the intent of the partieswho enter into a collective-bargainingrelationship.As theSupreme Court stated in a somewhat analogous situation,""theviceoftheagreement"istheexclusiverepresentation provision contained therein and good faithisno excuse.Were such an excuse countenanced, it"would place in permissibly callous employer and unionhands the power to completely frustrate employeerealizationof the premise of the Act --- that is itsprohibitions will go far to insure freedom of choice andmajority rule in employee selection of representatives."Where "support [of a minority union] is an accomplishedfact"even if that arose by reason of mistake "theemployees' rights have been violated" and it necessarilyfollows "that prohibited conduct cannot be excused by ashowing of good faith.""Inappraising the relevant considerations attendingrecognitionandtheconsummationofcontractualrelations, it is plain thatorganization, recognition and theeventuated,discloses, as counsel for the Amalgamated points out in hisbrief, very substantial differences on vital issues.It is difficult to believethat all these differences could have been resolved in a 2-hour bargainingsession."In calculating this latter percentage,Ihave treated combination jobclassifications as a single classification.Several employees testified thatwhen kill operations first started they performed as many as three or fourseparate operations which,when the plant was fully staffed,were eachperformed by one employee.If combination jobs are treated as severalrather than one classification,theGeneral Counsel'scase is weakenedrather than strengthened."Bernard-AltmanTexasCorp.,366 U.S. 731."See alsoCowlesCommunlratlons,inc., 170 NLRBNo. 177.execution of a fairly elaborate contract were all achievedin the amazingly short space of a week. Thus it was onthe evening of April 9 that Morgan and Summers decidedthat the next day Summers would begin to sign upemployees.At noon on April 10 Summers telephonedMorgan and informed the latter that he had signed upvirtually all the employees - 23 out of 33, to be exact."Morgan promptly came to the plant, met with Summersduring the lunch period, and then called on ManagerSparks demanding recognition. Although the testimony isthat Sparks angrily rejected Morgan's demand, both onApril 10 and on the following day when Morgan gaveSparks the Union's contract proposals - which had beenprepared late in March, before kill floor operations began- this temporary obstacle was quickly overcome. OnApril 15 Attorney Tate telephoned Morgan and advisedthat the Respondent would recognize the Morgan Union,the next day Morgan received a confirming letter fromTate and a call from Sparks to the effect that theRespondent had some counterproposals, and pursuant toarrangementMorgan, Summers and Sparks met theafternoon of April 17 to negotiate. It is clear that Morganand Summers first saw the Respondent's counterproposalsat this singlenegotiating meeting, which lasted a scant 2hours and terminated with a verbal agreement on allterms, including retroactive pay to April 8. Significantly,there had been no employee meeting to discuss demandsor any effort, so far as appears, to ascertain employeesentimentregarding acceptable terms and conditions ofemployment. The formal contract was executed on April18,after Summers had shown tentative terms to aboutfouremployees and obtained from the Respondentacquiescence to a few changes to meet their additionaldemands. No attempt was made, so far as appears, tohold a ratificationmeeting.Indeed, it was not until some2weeks later that the agreement was made available toemployees.The role of Summers in connection with the organizingefforts, although he has been found not to be a supervisorprior to early July when he became anassistantforeman,merits close scrutiny, as does the conduct of managementin the persons of President West, Manager Stefanich and,later,Manager Kussman who assumed his post on May 6.Summers signed up 25 employees the morning of April10. In doing so, he represented to employees, as crediblytestifiedby several whom he recruited, thatsigningMorgan Union cards was necessary in order that theyobtain insurancecoverage. He made these representationsprior to there being any contractual relationship betweenthe Respondent and the Morgan Union. Indeed, Morganhadmade no demand for recognition as yet. Beforeorganizingactually beganManager Stefanich accuratelyforetold the advent of the Morgan Union when he toldemployeeBeedle,as the latter credibly testified, whenBeedlewas being interviewed on April 6, that theRespondent had "a company union" and that it would benecessary for him tosign a unioncard in order "to get myinsurancepaid."When Lloyd Hun was hired on April 19he was told by Stefanich that the latter "didn't wantnobody that was going to start any union trouble." Threeor 4 days later Hun was asked by Summers to sign aunion card,being told he "had to sign it before theCompany will pay for my insurance." Don Hoeft, whobegan work in March about 5 weeks before the kill floor"Morgan testified Summers gave him 26 cards. One, a Bob Ahman,does not appear on the employee list. Two who signed cards, Visek andWenans, held the nonunit classification of "engineer." 642DECISIONS OF NATIONAL LABOR RELATIONS BOARDopened,was told by Summers that the union coming in tothe plant "was a company union." A week after killoperations started Summers solicited Hoeft to sign a card,tellinghim "otherwise your insurance wouldn't be nogood." Similarly, employee Taliaferro signed a card at thesolicitation of Summers,being told that he would "haveto sign it in order to get your insurance taken care of."Finally, PresidentWest lent potent support to the MorganUnion by telling employee Beedle that Beedle had had tosign the Morgan Union card because he intended"to keeptheAFL-CIO out of here."Manager Kussman, inSeptember,told employee Reynolds as the latter wasbeing employed to sign all papers on a desk in the office,including a Morgan Union card.Although I have found that Summers was not asupervisoratthetimeheengaged in the initialorganizational activity,this circumstance does not serve torelieve either Respondent of responsibility for his action.Clearly,hewas agent of Respondent Morgan. Withrespect to the Respondent-Employer,Iam convinced thathe was acting in harmony with that respondent'swishesand purposes and that the employees regarded hisrepresentationsconcerningthenecessityofsigningMorganUnion cards in order to obtain insurancecoverage as coming from management.As the SupremeCourt has said, an employer "may be held to haveassisted the formation of a union even though the acts ofthe so-called agents were not expressly authorized ormight not be attributable to him on a strict application ofrespondent superior."Where as here,we are concernednotwithprivate rights or technical concepts of anemployer's legal responsibility to third persons for the actsof his servants, "but with a clear legislative policy to freethecollective-bargaining process from all taint of anemployer's compulsion, domination or influence,"whethersuch interference exists"must be determined by carefulscrutiny of all the factors, often subtle, which restrainemployees' choice and for which the employer may fairlybe said to be responsible." Where "employees would havejust cause to believe that solicitors professedly for a labororganizationwereactingforandonbehalfofmanagement,the Boardwould bejustified in concludingthat they did not have the complete and unhamperedfreedom of choice which the Act contemplates."" I findthese principlesto be applicablehere.But even assumingSummers was merely the agent of Morgan, I ampersuaded that his solicitations,considered in conjunctionwith the statements of admitted management officialsduring the early stages of organization,and his grossmisrepresentation of the need to sign cards in order tohave insurance coverage,make suspect the entire group ofMorgan Union designations."Ifind that the Respondent Employer violated Section8(1)of theAct by the conduct ofPlantManagersStefanichandKussman as outlined above;that theRespondent Employer violated Section 8(a)(2) and (1) oftheActby recognizing and entering into an agreementwith theMorgan Union prior to the time that itrepresented an uncoerced majority of a representativenumber of the anticipated complement of employees in theappropriate unit; that it further violated Section 8(a)(3) byentering into and maintaining the agreementof April 18;"LA.M. to at.Y.N.L.R.B..311 U.S.72, 79-80. See alsoValley ForgeFlag Company,152NLRB 1550;PittsburghMetal Lithographing Co.,Inc.. 158 NLRB 1126; andRiker Video Industries. Inc.,171 NLRB No. 2."See Hampton Merchants Association,et al.,151 NLRB 1307;ClementBrothers Company.Inc..165 NLRB No. 87.and that Respondent Morgan violated Section 8(b)(l)(A)'of the Actby executing the aforesaid contract."IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent-Employer found toconstitute unfair labor practices as set forth in section III,above, occurring in connection with the operations of theRespondent-Employer described in section 1, above, havea close,intimate,and substantial relation to trade,traffic,and commerce among the several States and tend to leadto labor disputes burdening and obstructing commerce andthe free flow of commerce.V. THE REMEDYHaving found that the Respondent-Employer hasengaged in unfair labor practices violative of Section8(a)(3), (2), and (1) of the Act, I shall recommend that theRespondent-Employer cease and desist therefrom and takeappropriate affirmative action in order to effectuate thepoliciesof the Act. I have further found that theRespondent Morgan has engaged in unfair labor practicesviolative of Section 8(b)(1)(A) of the Act; with respectthereto, appropriate relief will be recommended.Since I have found that the Respondents entered intoand maintained an illegal agreementand that employeeswere coercively required to sign dues authorization cards,Ishallrecommend that the Respondents, jointly andseverally,make whole the employees from whom duesdeductions have been made since the inception of thecontract for any loss of earnings they may have sufferedby reason of the discriminatory checkoff of union dues.The amount so paid shall include interest at the rate of 6percent per annum, as provided inIsisPlumbing &Heating Co.,138 NLRB 716. I shall also recommend thattheRespondent-Employer preserve and upon request,make available to the Board, payroll and other records tofacilitate the computation of backpay due.As the unfair labor practice committed by theRespondent-Employer strikes at the roots of employeerights safeguarded by the Act, I shall recommend that theRespondent-Employer cease and desist from infringing inany manner upon the rights guaranteed in Section 7 of theAct.Upon the basis of the foregoing findings of fact, andupon the entire record in the case, I make the following:CONCLUSIONS OF LAW1.American Beef Packers,Inc., is an employer engagedin commerce within the meaning of Section 2(2), (6) and(7) of the Act."SeeDisneyRoofing& Material Co.,145NLRB 88;CrossettCompany,140 NLRB 667;Palette Sample Card Co..134 NLRB 70; andLapeer Metal Products Co.,134 NLRB 1518. The Respondent-Employer,in its able brief argues,inter alia.thatA.O. Smith Corporation,132NLRB 339, 137 NLRB 361, enfd.as modified,343 F.2d 103 (C.A. 7), andLianco Container Corporation,173 NLRB No. 219, are distinguishable inthat in those cases the percentage of the ultimate complement was, unlikehere,less than 25 percent.Further,itargues thatPrince Pontiac,Inc , 174NLRB No. 191, is diapositive of the issue.InPrincePontiac the Boardadopted and applied theGeneral Extrusionprinciples.There the Boardfound that the agreement was lawful when executed at a time that fiveemployees out of a full complement of 16 were employed.However, theBoard made clear that it was relying upon the total circumstances ratherthan solely on the arithmetic percentages. AMERICANBEEF PACKERS, INC.6432.Arthur L. Morgan, Local No. 2 and AmalgamatedMeat Cutter and Butcher Workmen of North America,District 11, AFL-CIO, are labor organizations within themeaning of Section 2(5) of the Act.3.The Respondent-Employer violated Section 8(a)(3),(2), and(1) of the Actby recognizing and entering into acontractwithRespondentMorgan at a time when arepresentativecomplementofemployeeswasnotemployed and maintaining said agreement thereafter.4.The Respondent Morgan violated Section 8(b)(l)(A)of the Act by entering into and maintaining the aforesaidcollective-bargaining agreement.5.Theaforesaid unfair labor practices are unfair laborpracticesaffectingcommerce within the meaning ofSection 2(6) and(7) of the Act.6.Inother respects alleged in the complaint, theRespondent-Employer has not engaged in unfair laborpractices.[Recommended Order omitted from publication.]